DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a melting temperature that is below the temperature rating of the auxiliary circuitries”, on lines 3-4 of claim 3 and “the feeder cable resistively heats to a temperature greater than or equal to a melting temperature of the PCM body”, on lines 3-4 of claim 13, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the recitations “the motor controller electronics” and “the motor controller” are recited on lines 3 and 6. There are insufficient antecedent basis for this limitation in the claim. It is unclear whether “the motor controller electronics” and “the motor controller” are the same “a motor controller electronics arrangement”, on line 2, or different “a motor controller electronics arrangement”. Clarification is required.
Claims 2-19 are rejected due to their dependencies on the base claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuyama et al. (hereinafter Tokuyama, US 2013/0062724 a1) in view of Herrmann et al. (hereinafter Herrmann, WO 2019/138274 A1).
For claim 1, Tokuyama discloses an electronics assembly (Fig. 1 of Tokuyama disclose an electronics assembly 110 – see Tokuyama, Fig. 1, paragraphs [0046] and [0049]), comprising:
a motor controller electronics arrangement with a solid-state switch array (Fig. 2 of Tokuyama disclose a motor controller 200/140 electronics arrangement with a solid-state switch array 328, 330 – see Tokuyama, Fig. 2, paragraph [0049]-[0051]);
a feeder cable connected to the motor controller electronics and in electrical communication with the solid-state switch array (Fig. 2 of Tokuyama, as illustrated below, discloses a feeder cable A,B,C connected to the motor controller electronics 200/140 and in electrical communication with the solid-state switch array 330,328 – see Tokuyama,  Illustrated Fig. 2, paragraphs [0049] and [0051]); and
a phase change material body thermally coupled to the feeder cable and arranged outside of the motor controller to limit conduction of heat generated by resistive heating of the feeder cable into the motor controller electronics and through the feeder cable (Tokuyama discloses a phase change body A,B,C (three phase A, B, C of motor 192) coupled to the feeder cable A,B,C arranged outside of the motor controller 200/140 to limit conduction of heat generated by resistive heating of the feeder cable A,B,C into the motor controller 200/140 located inside cabinet 119, cooling jacket 12 and case 10 as shown in Fig. 3 – see Tokuyama, Figs. 2-3, paragraphs [0060]-[0061]).
Tokuyama discloses a phase change body which is silent for disclosing specifically a phase change material body thermally coupled to the feeder cable.
However, Herrmann discloses phase change material body thermally coupled to the feeder cable (see Herrmann, Title, Abstract, page 7, lines 3-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Tokuyama to incorporate teaching of Herrmann for purpose of maximizing the intensity of electric current conveyable by cable and preventing damage the switch array due to heat generated by cable.

    PNG
    media_image1.png
    552
    734
    media_image1.png
    Greyscale

For claim 2, Tokuyama in view of Herrmann disclose the electronics assembly of claim 1, wherein the PCM body surrounds the feeder cable (see Herrmann, page 7, lines 4-13).
For claim 3, Tokuyama in view of Herrmann disclose the electronics assembly of claim 1, wherein the motor controller includes auxiliary circuitries having a temperature rating (Fig. 2 of Tokuyama discloses the motor controller 200 includes auxiliary circuitries 170 having a temperature rating – see Tokuyama, Fig. 2, paragraph [0058]. It is noted that Tokuyama discloses detecting excessive temperature which implies having a temperature rating), and wherein the PCM body includes a PCM having a melting temperature that is below the temperature rating of the auxiliary circuitries (Herrmann disclosse PCM body which is silent for having a melting temperature that is below the temperature rating of auxiliary circuitries. However, Tokuyama in view of Herrmann discloses fuse material 700 mounted in the vicinity of the module case/ seal material 1000, 1001 – see Tokuyama, Figs. 7 and 15, paragraphs [0081]-[0082]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Tokuyama to incorporate teaching of Herrmann for purpose of minimizing damage to the system).
For claim 4, Tokuyama in view of Herrmann disclose the electronics assembly of claim 1, wherein the feeder cable includes a connector coupling the feeder cable to the motor controller (illustrated Fig. 2 of Tokuyama in view of Herrmann disclose Tokuyama’s feeder cable A which includes a connector 188 coupling the feeder cable A,B,C to the motor controller 200/140 – see Tokuyama, Fig. 2, paragraph [0051]).
For claim 5, Tokuyama in view of Herrmann disclose the electronics assembly of claim 4, wherein the connector is arranged between the PCM body and the motor controller (illustrated Fig. 2 of Tokuyama in view of Herrmann disclose Tokuyama’s connector 188 which is arranged between the PCM body a,b,c and the motor controller 200/140) .
For claim 6, Tokuyama in view of Herrmann disclose the electronics assembly of claim 4, wherein the PCM body surrounds the connector (illustrated Fig. 2 of Tokuyama in view of Herrmann disclose the PCM body a,b,c  which surrounds  Tokuyama’s connector 188).
For claim 7, Tokuyama in view of Herrmann disclose the electronics assembly of claim 1, further comprising a container enclosing the PCM body (Fig. 1 of Herrmann discloses a container 14 enclosing the PCM body 16 – see Herrmann, Fig. 1, page 13, lines 1-7).
For claim 8, Tokuyama in view of Herrmann disclose the electronics assembly of claim 7, wherein the feeder cable extends through the container (Fig. 1 of Herrmann discloses the feeder cable 16 extends through the container 14).
For claim 9, Tokuyama in view of Herrmann disclose the electronics assembly of claim 7, further comprising a connector coupling the feeder cable to the motor controller (Fig. 2 of Tokuyama discloses a connector 188 coupling the feeder cable a,b,c to the motor controller 200/140), wherein the connector is arranged within the container (Tokuyama in view of Herrman is silent for disclosing Tokuyama’s connector 188 arranged within Herrmann’s container 14. It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange Tokuyama’s connector 188 within Herrmann’s container 14, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Motivation of rearrangement Tokuyama’s connector 188 within Herrmann’s container 14 can reduce damage of connector).
For claim 10, Tokuyama in view of Herrmann disclose the electronics assembly of claim 1, wherein the feeder cable is an A- phase feeder cable and further comprising a B-phase feeder cable connected to the motor controller and in electrical communication with the solid-state switch array (illustrated Fig. 2 above of Tokuyama discloses the feeder cable A,B,C is an A- phase feeder cable and further comprising a B-phase feeder cable connected to the motor controller 200/140 and in electrical communication with the solid-state switch array 328,330).
For claim 11, Tokuyama in view of Herrmann disclose the electronics assembly of claim 10, wherein the PCM body is a first PCM body and further comprising a second PCM body, wherein the second PCM body surrounds the B-phase feeder cable and thereby thermally coupled to the B- phase feeder cable (illustrated Fig. 2 of Tokuyama in view of Fig. 1 of Herrmann disclose the PCM body is a first PCM body and further comprising a second PCM body, wherein the second PCM body surrounds the B-phase feeder cable A,B,C and thereby thermally coupled to the B- phase feeder cable).
For claim 12, Tokuyama in view of Herrmann disclose the electronics assembly of claim 10, further comprising a container enclosing the PCM body, wherein both the A-phase feeder cable and the B-phase feeder cable extend through the container and are thermally coupled to the PCM body within the container (illustrated Fig. 2 of Tokuyama in view of Fig. 1 of Herrmann disclose Herrmann’s container 14 enclosing the PCM body, wherein both the A-phase feeder cable and the B-phase feeder cable extend through the container 14 and are thermally coupled to the PCM body within the container).
For claim 14, Tokuyama in view of Herrmann disclose a vehicle (Tokuyama discloses a vehicle – see Tokuyama, Fig. 1, paragraph [0046]), comprising:
an electric motor, wherein the electric motor is an alternating current power electric motor (Figs. 1-2 of Tokuyama disclose an electric motor 195, wherein the electric motor 195 is an alternating current power electric motor 195 – see Tokuyama, Figs. 1-2, paragraph [0049]); and
a electronics assembly as recited in claim 1 (see explanation in claim 1 above), wherein the feeder cable electrically connects the solid-state switch array to the electric motor (illustrated Fig.2 of Tokuyama discloses the feeder cable A,B,C electrically connects the solid-state switch array 328,330 to the electric motor 195/192 – see Tokuyama, Figs. 1-2, paragraphs [0049] and [0051]).
For claim 15, Tokuyama in view of Herrmann disclose the vehicle of claim 14, further comprising a direct current power source including a battery electrically connected to the solid-state switch array (Figs. 1-2 of Tokuyama disclose a direct current power source 136 including a battery 136 electrically connected to the solid-state switch array 328,330 – see Tokuyama, Figs. 1-2, paragraph [0049]).
For claim 16, Tokuyama in view of Herrmann disclose the vehicle of claim 14, further comprising:
a gas turbine engine operably associated with the electric motor (Fig. 1 of Tokuyama discloses a gas turbine engine 120 operably associated with the electric motor 195 – see Tokuyama, Fig. 1, paragraphs [0046] and [0048]-[0049]); and
a propulsor including a propeller or a fan operably associated with the gas turbine engine (Fig. 1 of Tokuyama discloses motor 195 used to drive the air conditioner compressor which inherently includes a fan operably associated with the gas turbine 120 via battery 136 – see Tokuyama, Fig. 1, paragraphs [0046] and [0048])-[0049]).
For claim 17, Tokuyama in view of Herrmann disclose an electrical system, comprising:
a electronics assembly as recited in claim 1 (same as explanation in claim 1 above), wherein the PCM body surrounds the feeder cable (same as explanation in claim 2 above); and
wherein the motor controller includes auxiliary circuitries having a temperature rating, and wherein the PCM body includes a PCM having a melting temperature that is below the temperature rating of the auxiliary circuitries (same as explanation in claim 3 above).
For claim 18, Tokuyama in view of Herrmann disclose the electrical system of claim 17, wherein the feeder cable includes a connector coupling the feeder cable to the motor controller (same as explanation in claim 4 above), and further comprising a container enclosing the PCM body (same as explanation in claim 7 above).
For claim 19, Tokuyama in view of Herrmann disclose the electrical system of claim 17, further comprising a container enclosing the PCM body (same as explanation in claim 7 above), wherein the feeder cable is an A-phase feeder cable and further comprising a B-phase feeder cable connected to the motor controller and in electrical communication with the solid-state switch array (same as explanation in claim 10 above).
For claim 20, Tokuyama in view of Herrmann disclose a method of cooling a feeder cable, comprising:
at an electronics assembly including a motor controller with a solid-state switch array, a feeder cable connected to the motor controller and in electrical communication with the solid-state switch array, and a phase change material body thermally coupled to the feeder cable and arranged outside of the motor controller (same as explanation in claim 1 above),
converting direct current power into alternating current power with the solid-state switch array (see Tokuyama, Fig. 2, paragraph [0049]);
communicating the AC power from the solid-state switch array to an electric motor through the feeder cable (see Tokuyama, illustrated Fig. 2 above, paragraphs [0049] and [0051]);
heating the feeder cable with the AC power communicated to the electric motor through the feeder cable (illustrated Fig. 2 of Tokuyama inherently discloses heating the feeder cable A,B,C with the AC power communicated to the electric motor 1965 through the feeder cable A,B,C);
transferring heat from the feeder cable and the PCM body (Fig. 2 of Tokuyama in view of Herrmann disclose transferring heat from the feeder cable and the PCM body); and
limiting conduction of heat into the motor controller from the feeder cable and generated by resistive heating of the feeder cable with the AC power (Fig. 3 of Tokuyama in view of Herrmann disclose cabinet 119, cooling jacket 12 and case 10 for limiting conduction of heat into the motor controller 200/140 from the feeder cable A,B,C and generated by resistive heating of the feeder cable A,B,C with the AC power).
Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
For claim 13, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, an electronics assembly comprising a controller has an electric mode wherein the feeder cable resistively heats to a temperature greater than or equal to a melting temperature of the PCM body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846